 



Exhibit 10.1.63
AMENDMENT NO. 3
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
          This amendment (“Amendment”) is made and entered into as of
December 31, 2006 (“Effective Date”) by and between Appalachian Underwriters,
Inc. (“Partner Agent”) and Specialty Underwriters’ Alliance, Inc. and its
property and casualty insurance subsidiaries and affiliates (collective, the
“Company”), and amends the PARTNER AGENT PROGRAM AGREEMENT (“Agreement”),
entered into by the parties on October 11, 2005, as amended. Any terms defined
in the Agreement and used herein shall have the same meaning in this Amendment
as in the Agreement. In the event that any provision of this Amendment and any
provision of the Agreement are inconsistent or conflicting, the inconsistent or
conflicting provision of this Amendment shall be and constitute an amendment of
the Agreement and shall control, but only to the extent that such provision is
inconsistent or conflicting with the Agreement. Any capitalized terms not
defined herein shall be defined as in the Agreement.
          Now, therefore, in accordance with Section IX, D of the Agreement and
in consideration of the mutual agreements and covenants hereinafter set forth,
the parties wish to amend the Agreement as follows:
     Exhibit A, Section A shall be deleted in its entirety and replaced with the
following:
     A. Except as otherwise provided in this Commission Schedule, Partner
Agent’s Commission shall be as follows:

              Program Description   Line of Business   Maximum Rate of
Commission
Artisan Contractor & General Contractor in the states specifically described in
the underwriting guidelines of the Company
  General Liability and Automobile     15 %
 
           
E-Comp. in the states specifically described in the underwriting guidelines of
the Company
  Workers’ Comp.     12 %

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed on their behalf by their duly authorized officers as of the day,
month and year above written.

          SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
 
       
BY:
  /s/ William S. Loder    
NAME:
 
 
William S. Loder    
TITLE:
  Senior Vice President, Chief Underwriting Officer    
 
        APPALACHIAN UNDERWRITERS, INC.
 
       
BY:
  /s/ Robert J. Arowood
 
   
NAME:
 
 
Robert J. Arowood    
TITLE:
  President    

 